Title: From James Madison to Rufus King, 7 April 1802
From: Madison, James
To: King, Rufus


Sir,
Department of State, April 7th 1802
My last was of the 25th of February, since which yours to No 53 inclusive have been received.
That of January 9 was accompanied by the Convention entered into with the British Minister on the subject of the VIth article of the Treaty of 1794. It was laid before the Senate as soon as the documents proper to be communicated along with it could be prepared; and was taken up there as soon as some particular subjects before the House were disposed of. I have delayed this letter to the last moment allowed by the Packet in the hope of being able to let you know the result. No vote however having yet been taken, I can only say in general that the delay is not to be regarded as any omen unfavourable to the transaction, and that the best informed conjectures seem to be that it will be agreed to without dissent. In the mean time it will be a satisfaction to you to know that your judgment and success in managing the negotiation has received the entire approbation of the President.
The readiness with which the British Government has undertaken a revision of the countervailing regulation, has a favourable aspect on the friendly relations between the two countries, and it is hoped will be followed by other proofs of respect for our just and reasonable expectations. The zeal with which you have espoused this object, and the cogent representations used in support of it, have also merited and received the approbation of the President. By republications here from London papers of later date than your letters, I find that a Bill had actually been introduced into the House of Commons on the plan desired. It is to be wished that it may pass into a law and arrive here in time to give a shape to the Act of Congress, precisely coinciding with it; otherwise there may be danger of some variance in the mutual conditions which will suspend the effect of both till one or both of the Legislatures shall be reassembled. For a considerable time past the proposition on this subject made in Congress by General Smith, has slept on the table. He did not wish to press it against a mercantile current that appeared to set against it. There is reason to believe that owing to ignorance and jealousy, this current has not even yet entirely ceased. The case is too plain however to be long misunderstood, and appeals to too strong an interest to be long unfelt. The acknowledgement on the part of Great Britain of the inequality of the measure complained of, and her consent to rectify it, will co-operate strongly in placing the subject in its true light. I understand that the attention of Congress will be immediately recalled to it; and if it should still be opposed, the very singular phenomenon will be exhibited of a perseverance in error at the expense of interest on one side, after the interest of the other has yielded to the force of truth and justice.
The just claim of the United States to reciprocity in the intercourse with the British West India and other Colonies, has not been lost sight of by the President. But it was not foreseen that the British Government would so soon be disposed to hearken to it; and it was not thought prudent to mingle demands which might embarrass each other. We learn with much satisfaction that you have found the crisis so favourable for bringing this subject before the British Government, and I am authorized to assure you, that instead of crossing the views of the President in the steps you have taken in relation to it, you could not have more satisfactorily have [sic] promoted them. The manner and degree in which the object is to be pursued he leaves to your discretion informed as it will be by indications on the spot; and guided by the general policy of the United States, which having no objects not warranted by reason and right will rely as long as possible for the attainment of them on seasonable appeals to the interest, the justice and the friendship of others. In this policy the President most sincerely concurs, and sees therefore with particular pleasure every successful result of it. The late conduct of the British Government towards this Country seems to authorize some confidence that it begins to understand better both its own interest, and the American character. And you may on all proper occasions give assurances that it will find in the President a disposition to meet its friendly advances in a manner that will strengthen the good will, and extend the useful intercourse between the two countries.
I observe that the Lord Chancellor has assured you that the Maryland claim to the Bank Stock shall be speedily decided. This is a subject which was particularly pressed in my last letter: and I am led by the sensibility to it in the State of Maryland to repeat my wish that the exertions which you are making may be completely successful. I have the honor to be &c. &c. &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). RC offered for sale in American Art Association Catalogue, 8–9 Apr. 1926, item 413. A typescript of the RC supplied in 1959 by James G. King of New York, N.Y., indicates that it is docketed as received 31 May, with the note: “Approbation by Pr. of the Convention concerning the Debts, &c.”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:489.



   
   King’s dispatch no. 53 is dated 13 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:465).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:380–81.




   
   The convention was introduced into the Senate on 29 Mar. 1802 under cover of a message from President Jefferson explaining the negotiations undertaken by King with the British government and requesting the Senate’s advice and consent. The Senate began consideration of the agreement on 3 Apr. and several days later requested information on the size of claims under the articles 6 and 7 of the Jay treaty. The executive complied, and after debate the convention was ratified on 26 Apr. by a vote of 19 to 2 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:415, 417, 418, 419–20, 421).



   
   The report, under a London dateline of 17 Feb., was published in the National Intelligencer, 7 Apr. 1802.



   
   For Samuel Smith’s resolution, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:323, 324 n. 3.


